Citation Nr: 9922748	
Decision Date: 08/12/99    Archive Date: 08/24/99

DOCKET NO.  97-28 977A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether the overpayment of educational assistance benefits 
under Chapter 1606, Title 10, United States Code (formerly 
Chapter 106) in the amount of $620.09 was properly created.  


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The appellant served in the Selected Reserve from August 27, 
1993 to October 15, 1995.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 1996 decision by the Buffalo, New York 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which terminated the appellant's educational assistance 
benefits under Chapter 1606, Title 10, United States Code 
(formerly Chapter 106) effective November 27, 1995.  In April 
1996, the appellant was notified that this action created an 
overpayment in the amount of $39.58.  The appellant's notice 
of disagreement was received in May 1996.  Thereafter, the 
appellant was provided an audit of his educational assistance 
benefits under Chapter 1606, Title 10, United States Code 
(formerly Chapter 106) and was notified that the amount of 
the debt had been recalculated as $620.09.  A statement of 
the case was mailed to the appellant in August 1997.  The 
appellant's substantive appeal was received in October 1997.  


REMAND

In an April 1996 decision, the RO terminated the appellant's 
educational assistance benefits under Chapter 1606, Title 10, 
United States Code (formerly Chapter 106) effective November 
27, 1995.  This action created an overpayment of $620.09.  
The appellant has disputed the debt.  The appellant asserts 
that his separation from the Coast Guard Reserve was not a 
voluntary separation.  He maintains that he was transferred 
from the District 1 Coast Guard Reserve to the District 9 
Coast Guard Reserve under the expectation that he would be a 
member of the Selected Reserve with that District.  However, 
he was verbally informed that there were no open "pay 
billets" and, therefore, he would be placed in Inactive 
Ready Reserve (IRR).  During that period, the appellant 
indicates that he continued to receive his educational 
assistance benefits in the amount of $620.09.  He asserts 
that no further correspondence was received until his 
benefits were terminated in April 1996.  Thereafter, he 
states that he attempted to clarify his status with District 
9 and was informed in January 1997, that he had been placed 
in the IRR effective October 15, 1996.  This is confirmed by 
a letter from the Coast Guard.  The appellant maintains that 
he is and has been willing to continue in the Selected 
Reserve, but due to unavailability of pay billets, he was 
"involuntarily separated."  

In the statement of the case, the RO indicated that attempts 
had been made to verify the nature of the appellant's 
separation from the Selected Reserve in order to determine if 
it was in fact involuntary.  However, a review of the record 
does not show that the Department of Defense (DOD) has been 
contacted in this regard beyond confirmation of the veteran's 
separation date.  As such, the RO should verify the reason 
for the appellant's discharge on October 15, 1999 from the 
Selected Reserve.

In addition, in June 1996, the appellant indicated that he 
wanted representation.  As such, the RO should assist him in 
this matter.  

Accordingly, this matter is REMANDED for the following 
action:

1.  The RO should contact the DOD and 
verify the reason for the appellant's 
discharge on October 15, 1999 from the 
Selected Reserve.

2.  The RO should assist the appellant in 
obtaining representation in his appeal.

3.  The RO should readjudicate whether 
the overpayment of educational assistance 
benefits under Chapter 1606, Title 10, 
United States Code (formerly Chapter 106) 
in the amount of $620.09 was properly 
created in light of the information 
requested from the DOD.  If the action 
taken is adverse to the appellant, he and 
his representative, if he has obtained 
representation, should be furnished a 
supplemental statement of the case that 
contains a summary of the relevant 
evidence and a citation and discussion of 
the applicable laws and regulations.  He 
should also be afforded the opportunity 
to respond to that supplemental statement 
of the case before the claim is returned 
to the Board.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The veteran need take no action until he is 
further informed, but he may furnish additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.



		
	K. J. ALIBRANDO
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

